Citation Nr: 0518364	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from January 1966 to June 
1969, and from August 1972 to May 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which, among other things, denied 
the benefit sought on appeal.  

The Board first considered this appeal in July 2004 and 
remanded the claim of entitlement to service connection for a 
low back disability so that a VA examination could be 
scheduled.  Unfortunately, the record was returned to the 
Board without evidence of the requested examination being 
scheduled other than the October 2004 Supplemental Statement 
of the Case (SSOC) making reference to an examination 
scheduled in August 2004 that the veteran did not attend.  

Moreover, inexplicably, the SSOC and a December 2004 letter 
informing the veteran of the return of his appeal to the 
Board were both addressed to a [redacted] address that the 
veteran has not used for years.  He has been using an address 
on [redacted] consistently since at least 1995.  Both items 
sent to the [redacted] address have been returned by the 
United States Post Office as "not deliverable as addressed, 
unable to forward."  If the notice to report for the August 
2004 examination was sent to the [redacted] address, then it 
is likely that the veteran did not receive it.

It would be appropriate to remand this matter to re-mail the 
SSOC to the veteran's last known address.  Moreover, if the 
notice of the August 2004 VA examination was not mailed to 
the veteran's last known address, denial of the claim based 
on a failure to report for examination would be 
inappropriate.  The appellant is hereby notified that it is 
the appellant's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action:

1.  Re-mail the October 2004 SSOC to the 
veteran's last known address of record.

2.  Schedule the veteran for examination 
to determine the current diagnosis or 
diagnoses of any low back disability 
present and whether any current lumbar 
disability was incurred in or aggravated 
by active service.  For each diagnosis 
made, the examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability was 
incurred in or aggravated by service.  
The claims folder should be made 
available to the examiner for review.  
All opinions rendered must be supported 
by complete rationale.

3.  If the veteran does not report for 
the scheduled examination, the record 
should include documentation of the 
address to which the notice of scheduled 
examination was mailed.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




